           Case 5:21-cv-03021-SAC Document 7 Filed 02/23/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

DANIEL RAY GALLOW, JR.,

               Plaintiff,

               v.                                              CASE NO. 21-3021-SAC

CHARLES RICE, et al.,

               Defendants.


                                              ORDER

       Plaintiff filed this pro se civil rights case under 42 U.S.C. § 1983. Plaintiff filed a motion

for leave to proceed in forma pauperis. (Doc. 2.) On February 8, 2021, the Court entered an

Order (Doc. 5), granting Plaintiff leave to proceed in forma pauperis and assessing an initial

partial filing fee calculated under 28 U.S.C. § 1915(b)(1). The Court ordered Plaintiff to submit

the fee or any objection by February 22, 2021. The Order provides that “failure to pay the fee as

directed may result in the dismissal of this matter without further notice.” The Court’s Order

was mailed to Plaintiff at his current address of record and was returned as undeliverable, noting

that Plaintiff is no longer at the facility. (Doc. 6.) The Court’s Local Rules provide that “[e]ach

attorney or pro se party must notify the clerk in writing of any change of address or telephone

number. Any notice mailed to the last address of record of an attorney or pro se party is

sufficient notice.” D. Kan. Rule 5.1(c)(3).

       Plaintiff has failed to provide the Court with a Notice of Change of Address and has

failed to submit the initial partial filing fee or an objection by the Court’s deadline.

       Rule 41(b) of the Federal Rules of Civil Procedure “authorizes a district court, upon a

defendant’s motion, to order the dismissal of an action for failure to prosecute or for failure to



                                                   1
           Case 5:21-cv-03021-SAC Document 7 Filed 02/23/21 Page 2 of 2




comply with the Federal Rules of Civil Procedure or ‘a court order.’” Young v. U.S., 316 F.

App’x 764, 771 (10th Cir. 2009) (citing Fed. R. Civ. P. 41(b)). “This rule has been interpreted as

permitting district courts to dismiss actions sua sponte when one of these conditions is met.” Id.

(citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962); Olsen v. Mapes, 333 F.3d 1199,

1204 n.3 (10th Cir. 2003)). “In addition, it is well established in this circuit that a district court is

not obligated to follow any particular procedures when dismissing an action without prejudice

under Rule 41(b).” Young, 316 F. App’x at 771–72 (citations omitted).

        IT IS THEREFORE ORDERED THAT this matter is dismissed without prejudice

pursuant to Rule 41(b) for failure to comply with court orders.

        IT IS SO ORDERED.

        Dated February 23, 2021, in Topeka, Kansas.

                                                s/ Sam A. Crow
                                                Sam A. Crow
                                                U.S. Senior District Judge




                                                   2
